UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


JOYCE WILLIAMS,                           
                   Plaintiff-Appellant,
                  v.
UNION MEMORIAL HOSPITAL,
              Defendant-Appellee,                  No. 02-2215
                  and
MED STAR HEALTH, t/a Union
Memorial Hospital,
                       Defendant.
                                          
          Appeal from the United States District Court
           for the District of Maryland, at Baltimore.
          William M. Nickerson, Senior District Judge.
                      (CA-01-1363-WMN)

                        Submitted: April 17, 2003

                         Decided: May 16, 2003

   Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Olivia D. Cammack, OLIVIA D. CAMMACK, P.A., Silver Spring,
Maryland, for Appellant. Bruce S. Harrison, Elizabeth Torphy-
Donzella, SHAWE & ROSENTHAL, L.L.P., Baltimore, Maryland,
for Appellee.
2              WILLIAMS v. UNION MEMORIAL HOSPITAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Joyce Williams appeals the district court order granting Union
Memorial Hospital’s ("Union") motion for summary judgment and
denying relief on her employment discrimination action alleging vio-
lations under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e to 2000e-17 (2000). Williams alleged she was dis-
criminated against because of her race when Union reduced her hours
and converted her position into a contract position while it was clos-
ing two nursing programs for which she was the Director of Financial
Aid. Finding no reversible error, we affirm.

   This Court reviews a grant of summary judgment de novo. Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no genuine
issues of material fact and the moving party is entitled to judgment
as a matter of law. Fed. R. Civ. P. 56(c). This Court must view the
evidence in the light most favorable to the non-moving party. Ander-
son v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

   We have reviewed the parties’ briefs, the joint appendix and the
district court’s order and find that even if Williams demonstrated a
prima facie case, Union proffered a legitimate, nondiscriminatory rea-
son for its actions. Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 142 (2000); see also Bryant v. Bell Atlantic Md., Inc., 288
F.3d 124, 132 (4th Cir. 2002) (finding Court may affirm for any legal
basis present in the record). We have reviewed Williams’ allegations
of pretext and find they do not create a genuine issue of material fact
as to Union’s proffered reasons for its actions. We conclude the evi-
dence, taken in the light most favorable to Williams, would not permit
a reasonable factfinder to conclude Union’s actions were discrimina-
tory. Therefore, summary judgment was appropriate. See EEOC v.
Sears Roebuck & Co., 243 F.3d 846, 854 (4th Cir. 2001).
               WILLIAMS v. UNION MEMORIAL HOSPITAL                 3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED